DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this Office action:
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 3-9 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG (now been incorporated into MPEP § 2106), the revised procedure for determining whether a claim is "directed to" a judicial exception requires a two-prong inquiry into whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human interactions such as a fundamental economic practice, or mental processes); and (2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)). Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim (3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 
Claims 1, 3-9 and 11-14 describe a concept of asset management for a substation in a power system.
Specifically, representative claim 1 recites:
A substation asset management method based on a reliability index in a power system, comprising the steps of: 
5(a) determining whether to compensate a reliability model by element of the substation by comparing reliability of a reference reliability model by a substation type with reliability depending on a health index by the elements thereof generated based on state data and real-time monitoring data by the elements of the substation; 
(b) compensating the reference reliability model by the substation type and generating a 10unique reliability model by the elements of the substation by using the health index as a result of the determination; 
(c) evaluating system reliability and economic feasibility by maintenance scenario based on a pre-generated reference system reliability model for each candidate element subject to maintenance among the elements of the substation; 
15(d) drawing the maintenance scenario of the elements of the substation by using a fitness function of maintaining the substation based on the result drawn through the evaluation of the system reliability and the economic feasibility; and 
(e) checking whether to perform the maintenance and updating the unique reliability model by the elements of the substation while scheduling the maintenance and estimating maintenance costs 20depending on the drawn maintenance scenario of the elements of the substation; 
wherein the fitness function of maintaining the substation is based on system reliability indices, and 
wherein the fitness function of maintaining the substation includes sensitivities of at least two system reliability indices, and a sum of weighted values of the sensitivities of the at least two system reliability indices which becomes a maximum value is drawn as an optimal solution.


The highlighted portion of the claim constitutes an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance and the additional elements are NOT sufficient to amount to significantly more than the judicial exceptions, as analyzed below:
Step
Analysis
1. Statutory Category ?
Yes.  The claim recites a series of steps and, therefore, is a process.

( Claim 1 is directed to a process, which is one of the statutory categories of invention. Claim 9 is directed to a machine, which is one of the statutory categories of invention)

2A - Prong 1: Judicial Exception Recited?
Yes.  The combination of steps recited in the claim is directed to an abstract algorithm of organizing human activity, namely the fundamental economic principle of mitigating risk of substation failure. Alternatively, the claim is directed to a mental process of observation and evaluation of known information using mental steps or basic critical thinking thus falls within the “Mental Process” Grouping of Abstract Ideas defined by the 2019 PEG.
2A - Prong 2: Integrated into a Practical Application?
No.  This judicial exception is not integrated into a practical application. Generic substation asset management in a power system is well known and/or well understood as a fundamental business practice. The pending claims do not include specific elements that integrate the abstract power substation asset management of the present application merely recite the purpose or the intended use of the abstract idea. It does not alter the conclusion that the claim as a whole is directed to an abstract algorithm of organizing human activity and mental process.

Moreover, the terms of “element(s) of the substation” and “substation type” are recited at a high level of generality. The inclusion of such generic recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Note: 
a) A claim reciting a judicial exception is “integrated into a practical application” if it adds a specific limitation beyond the judicial exception that is not a “well-understood, routine, conventional activity in the field.” On the other hand, if the claim “simply appends well-understood, routine, conventional activities previously known to the industry,” it is still directed to that abstract idea and ineligible.

b) The recitation of generic elements in a claim does not necessarily preclude that claim from reciting an abstract idea.



No. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements such as “a substation … in a are NOT sufficient to amount to significantly more than the judicial exceptions because a substation in a power system and elements of the substation are all well-understood, routine and/or conventional in the art. It is held that simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not amount to significantly more than the judicial exception.

The claim is therefore ineligible.


The dependent claims 3-8 inherit attributes of the claims from which they depend, and do not add anything which would render the claimed invention a patent eligible application of the abstract idea. The dependent claims either extend (narrow) the abstract idea or claim additional elements which do not amount for "significant more" because they are generically recited and/or conventional and well-understood in the art. Specifically, the limitations in dependent claims 2-8 merely add details to the algorithm which forms the abstract idea as discussed above, but do not contain any further “additional elements”. Thus, the dependent claims at issue are not significantly more than the extended abstract idea. 
Claims 9 and 11-14 are rejected for the same reason as discussed above for claims 1-8.
Hence the claims 1, 3-9 and 11-14 are treated as ineligible subject matter under 35 U.S.C. § 101.

Allowable Subject Matter
4.	Claims 1, 3-9 and 11-14 may be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 as set forth in sections 2-3 above in this Office Action. However, once the claims are amended so that Examiner would have a better understanding of the claimed invention, a further search and consideration of the prior art will be conducted in order to make a proper determination of patentability of the claimed invention.

Response to Arguments
5.	Applicant's arguments received 11/08/2021 with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. Detailed response is given in sections 2-3 above in this Office Action.
	Applicant's arguments with respect to the rejection under 35 USC 103 are deemed persuasive. The rejection is hereby withdrawn.
	
Contact Information
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862           

/TOAN M LE/Primary Examiner, Art Unit 2864